office_of_chief_counsel internal_revenue_service memorandum number release date cc pa apjp b01 mehara postf-117724-05 uilc date august to mark h howard senior counsel salt lake city small_business self-employed third party communication none date of communication not applicable from tiffany p smith assistant to the branch chief branch administrative provisions judicial practice procedure administration subject protective claims this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend year x ------ year y ------ court opinion ----------------------------------------------------------------------------- issues whether the internal_revenue_service service should treat form sec_843 claim_for_refund and request for abatement filed as protective claims and requesting a nominal refund of dollar_figure as having continuing effect even though the service has refunded or processed credit transfers for the dollar_figure overpayment requested by taxpayer conclusions the protective claims filed by taxpayer should be treated as having continuing effect because the service has not taken final action on those claims the service should treat the refunds or processed credit transfers as a partial allowance on the pending protective claims postf-117724-05 facts taxpayer filed a series of form_843 claims requesting a refund of dollar_figure each form_843 contained an explanation substantially as follows this is protective refund claim intended to suspend the statute_of_limitations the total fica_taxes plus interest to be refunded for the four quarters in year y is far greater than dollar_figure please see the attached memorandum in support of protective refund claims the tax returns for the fica_taxes at issue were filed on or before the following january 31st accordingly the claim_for_refund is timely filed see code sec_6511 and revproc_81_69 1981_2_cb_726 additional information relating to individual workers names and social_security numbers can be provided upon request a memorandum attached to the form sec_843 explained the basis for taxpayer’s refund claims the claims are based on court opinion for which the appeal period has not yet begun to run the service campus identified different claims of this type of those claims the service suspended action on eight claims filed for year x and treated them as protective claims the service refunded or did credit transfers for the dollar_figure shown on the remaining nine claims filed for year y ogden campus personnel ask if they can treat the nine claims filed for calendar_year y as having continuing effect even though the service processed the form sec_843 and made the nominal refunds or credit transfers if the service can treat the nine claims as having continuing effect ogden personnel ask what the service should do about the refund of credit transfers of dollar_figure per claim law and analysis sec_6402 of the internal_revenue_code code provides that in the case of any overpayment the secretary within the applicable_period of limitations may credit the amount of such overpayment including any interest allowed thereon against any liability in respect of an internal revenue tax on the part of the person who made the overpayment and shall subject_to subsections c d and e refund any balance to such person sec_6511 of the code provides that a claim for credit or refund of an overpayment of any_tax in respect of which the taxpayer is required to file a return shall be filed within three years from the time the return was filed or two years from the time the tax was paid whichever of such periods expires later or if no return is filed by the taxpayer within two years from the time the tax was paid sec_6511 of the code provides that no credit or refund shall be allowed or made after the expiration of the period of limitation prescribed in sec_6511 unless a claim for credit or refund is filed by the taxpayer within such period postf-117724-05 sec_7422 of the code provides that no suit or proceeding shall be maintained in any court for the recovery_of any internal revenue tax alleged to have been erroneously or illegally assessed or collected or of any penalty claimed to have been collected without authority or of any sum alleged to have been excessive or in any manner wrongfully collected until a claim_for_refund_or_credit has been duly filed with the secretary according to the provisions of law in that regard and the regulations of the secretary established in pursuance thereof sec_301_6402-2 of the regulations on procedure and administration provide that no refund_or_credit will be allowed after the expiration of the statutory period of limitation applicable to the filing of a claim therefor except upon one or more of the grounds set forth in a claim before the expiration of such period the claim must set forth in detail each ground upon which a credit or refund is claimed and facts sufficient to apprise the commissioner of the exact basis thereof the statement of the grounds and facts must be verified by a written declaration that it is made under penalties of perjury a claim which does not comply with this paragraph will not be considered for any purposes as a claim_for_refund_or_credit sec_301_6402-3 provides that a properly executed individual fiduciary or corporation original income_tax return or an amended_return on 1040x or 1120x if applicable constitutes a claim_for_refund_or_credit within the meaning of sec_6402 and sec_6511 for the amount of the overpayment disclosed by such return or amended_return a return or amended_return shall constitute a claim_for_refund_or_credit if it contains a statement setting forth the amount determined as an overpayment and advising whether such amount shall be refunded to the taxpayer or shall be applied as a credit against the taxpayer's estimated_tax for the taxable_year immediately succeeding the taxable_year for which such return or amended_return is filed protective claims protective claims are filed to preserve the taxpayer's right to claim a refund when the taxpayer's right to the refund is contingent on future events and may not be determinable until after the statute_of_limitations expires the internal_revenue_manual irm provides that protective claims are formal claims or amended returns for credit or refund normally based on expected changes in the code regulations legislation or current litigation see irm protective claims the concept of a protective claim is not used in the code or regulations but is established by case law see eg 314_us_186 992_f2d_1136 11th cir cooper v united_states u s t c big_number w d n c 860_fsupp_795 d wy pickett v united_states u s t c big_number n d fl kellogg- citizens national bank of green bay v estate of holzer ct_cl a valid protective claim need not state a particular dollar amount or demand an immediate refund however the claim must have a written component must identify and postf-117724-05 describe the contingencies affecting the claim must be sufficiently clear and definite to alert the service as to the essential nature of the claim and must identify a specific year or years for which a refund is sought see eg kales u s pincite axtell f_supp pincite irm provides the service has discretion in deciding how to process protective claims in general it is in the interests of the service and taxpayers to delay action on protective claims until the pending litigation or other contingency is resolved once the contingency is resolved the service may obtain additional information necessary in processing the claim and then allow or disallow the claim in this case the pending litigation is not yet resolved because the appeal period has not yet begun to run on court opinion thus because taxpayer’s claims are contingent on the final outcome of court opinion taxpayer’s claims are protective claims final action on a refund claim a supplemental claim filed after the expiration of the statute_of_limitations is not timely if the service had previously taken final action on the original claim such final action generally occurs when the service denies or allows the claim in either case the supplemental claim is untimely because once the service has taken final action on the original claim there is no longer any claim left to amend the supreme court has held that an amendment is too late after the service has disallowed the claim 288_us_62 in 87_f2d_889 2d cir cert_denied 301_us_704 the appeals court stated allowance of a specific claim and payment of the full sum claimed must be deemed final action thereon leaving nothing pending for subsequent amendment no reason is apparent to differentiate between allowance and rejection in this respect and concededly it is too late to amend after rejection of a claim f 2d pincite accordingly the second circuit upheld the district court's order dismissing the petition for lack of jurisdiction in 338_fsupp_786 e d n y aff'd 469_f2d_1394 2d cir the district_court held that the allowance of the refund claim in full barred the amendment and thus the refund claim could not be considered an amendment of a timely claim for statute of limitation purposes the court then concluded that it had no jurisdiction to entertain the refund action because no refund claim had been duly filed it reasoned that to be duly filed a refund claim must be filed within the applicable_period of limitations a tardy claim cannot be grounds for jurisdiction of a refund_suit since the postf-117724-05 taxpayer's second claim was not an amended claim it must be considered a new and ordinary claim barred by the statute_of_limitations similarly in 389_f2d_437 ct_cl the court of claims held the disposition of a taxpayer's refund claim by allowance of the amount requested in full however precludes an amendment asserting an additional_amount after the expiration of the statutory period for refund this amendment is effectively a new claim barred by the provisions of sec_6511 of the internal_revenue_code of the attempted amendment therefore is a new claim and not an amendment founded upon a timely claim f 2d pincite see also 310_f2d_648 5th cir 203_f2d_686 8th cir 109_f2d_640 1st cir 87_f2d_889 2d cir 56_f3d_1353 11th cir should not be considered an impediment to treating the protective claims for year y as having continuing effect in mutual assurance the taxpayer filed a timely claim_for_refund in the amount of dollar_figure for its tax_year taxpayer based the claim on a retroactive election under revproc_91_21 1991_1_cb_525 to compute the present_value of its unpaid loss_reserves using a special schedule of discount factors without audit the service allowed the taxpayer's claim_for_refund in full and paid the amount of dollar_figure plus interest to the taxpayer after the expiration of the three year refund period for the service pursuant to a field_examination discovered a miscalculation of the taxpayer's present_value of its unpaid loss_reserves for the tax_year this miscalculation had caused the taxpayer to understate the amount of its overpayment in the original claim_for_refund the taxpayer then filed an additional claim_for_refund for the service disallowed the additional claim determining that it had not been filed timely the taxpayer filed suit and the district_court concluded that the later claim_for_refund amended the earlier claim which was timely thus the district_court held that the taxpayer was entitled to a refund of the additional_amount the court_of_appeals for the eleventh circuit affirmed the district court's decision the court_of_appeals for the eleventh circuit held that a supplemental claim for an additional_amount was a timely amendment rather than a new claim barred by the statute_of_limitations the service disagreed with the holding in mutual assurance and issued an action on decision in aod aod lexi sec_11 the service stated postf-117724-05 we disagree with the decision of the court in mutual assurance although we recognize the precedential effect of the decision to cases appealable to the eleventh circuit and therefore will follow it with respect to cases within that circuit if the opinion cannot be meaningfully distinguished the mutual assurance original claim contained all the information which would have justified the amount of refund contained in the amended claim see fn thus the case may be limited to that situation in the eleventh circuit based on the facts of this case we don’t believe a court will find that the service has taken final action on taxpayer’s claims although the service refunded or credited the dollar_figure shown on the nine claims filed for year y those claims stated that the total fica_taxes plus interest to be refunded for the four quarters in year y is greater than dollar_figure the claims also stated that additional information relating to the individual worker’s names and social_security numbers would be provided upon request accordingly payment or credit of the dollar_figure nominal amount cannot be considered the allowance of the claim in full or final action by the service the protective claims filed by taxpayer should be treated as continuing effect because the service has not taken final action on those claims mutual assurance is distinguishable with the facts in this case in particular the original claims in mutual assurance provided the service with all the information needed to accurately compute the correct amount of the refund see f 3d pincite fn in the protective claims for year y the service does not have sufficient information to compute the correct amount of the overpayment conclusion the protective claims filed by taxpayer should be treated as continuing effect because the service has not taken final action on those claims those claims stated that the total fica_taxes plus interest to be refunded for the four quarters in year y is far greater than dollar_figure accordingly payment or credit of the dollar_figure nominal amount cannot be considered the allowance of the claim in full or final action by the service mutual assurance is distinguishable because in these protective claims the service does not have sufficient information to compute the correct amount of the overpayment the service should treat the refunds or processed credit transfers as partial allowance on the pending protective claims this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
